Citation Nr: 1452120	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE
38 C.F.R. § 
Entitlement to service connection for hypertension, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2005, by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a September 2008 rating decision, the RO denied reopening a claim for service connection for hypertension.  However, the Board notes that in April 2007 the Veteran filed a notice of disagreement with the November 2005 rating decision, but that the RO did not subsequently provided a statement of the case for that matter.  As such, the November 2005 rating decision was still on appeal when the RO issued the September 2008 rating decision.  The Veteran's claim is thus correctly characterized as one for service connection for hypertension and on appeal from the initial November 2005 rating decision.  

In August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In a July 2014 statement, the Veteran raised the issue of entitlement to dependency for his parent.  That matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that his currently diagnosed hypertension developed due to service or was caused or aggravated by his service-connected PTSD.  (August 2007 VA medical record; July 2005 claim; August 2009 RO hearing).

The Veteran has reported the disorder was first diagnosed around 10 to 15 years prior to August 2009.  (August 2009 RO hearing).  However, no medical opinion as to whether the disorder was caused or aggravated by his service-connected PTSD has been obtained.  The Veteran is currently in receipt of a 100 percent disability rating for PTSD.  (April 2011 rating decision).   Also, the Veteran's DD 214 documents that he served in Vietnam, as such the VA examiner should also consider whether his hypertension developed due to his presumed exposure to Agent Orange.  Therefore, a VA examination is necessary to determine whether the Veteran's current hypertension is associated with the Veteran's service or his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, the Veteran receives VA treatment through the VA medical centers in Detroit, Pontiac and West Palm Beach.  The only VA medical records of record are from 2005 to January 2009.  However, the record shows that the Veteran received VA treatment prior to 2004.  (February 28, 2005 VA medical record).  Therefore, while on remand, any unassociated VA treatment records should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records from the VA medical centers in Detroit, Pontiac and West Palm Beach, including those from prior to 2005 and from January 2009.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been accomplished, the AOJ should obtain a VA examination for the claimed hypertension claim.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the paper and Virtual claims files, which includes VA treatment records and the August 2009 RO hearing, the VA medical opinion provider should offer an opinion on the following:
 
a)  Does the Veteran currently have hypertension?  

b)  Is it at least as likely as not that the Veteran's hypertension developed during the Veteran's period of active duty service (from February 1971 to March 1972); or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically consider whether the Veteran's hypertension developed due to presumed Agent Orange exposure in Vietnam.

c)  Is it at least as likely as not that the any currently diagnosed hypertension developed, to a compensable degree, within one year of his discharge from service (i.e., March 1972)?  

d)  Is it at least as likely as not that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) any hypertension?  

If the examiner finds that any hypertension was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



